Citation Nr: 1504918	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to June 1968 and from April 1970 to December 1971.  He had additional service in the Army National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, the claims file has since been transferred to the RO in Anchorage, Alaska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file demonstrates that the Veteran had two periods of active duty service and service in the Army National Guard thereafter until his discharge in 1986.  Presently, the evidence of record includes limited treatment records from the Veteran's periods of service between May 1967 and December 1971, and treatment records from his service in the Army National Guard up to 1980.

In July 2013, the Cleveland RO issued a memorandum of a formal finding on the unavailability of service treatment records.  In that memorandum, the RO stated that service treatment records between May 1967 and December 1971 were unavailable following requests from the Records Management Center (RMC) and from the Veteran himself.  The RO noted that the RMC responded to its request for the Veteran's STRs on February 21, 2013, saying that there were no STRs for the Veteran at that location.  The RMC response then indicated that STRs had been sent by the RMC to the RO in Phoenix, Arizona on March 16, 2010.  The formal finding of unavailability memorandum also notes that the Alabama Army National Guard did not respond to Cleveland RO's June 2013 and July 2013 requests for additional records.   

VA has a duty to make as many requests as are necessary to obtain relevant records from a Federal Department or agency.  38 C.F.R. § 3.159 (c).  The RO has not met this duty in this case.  First, there is no indication that the RO made any attempt to contact the Phoenix RO to determine if any of the Veteran's STRs were in the possession of that office, in spite of the RMC indicating it had sent the Veteran's STRs to that office at one point.  Also, the RO failed to continue to make efforts to contact the National Guard to determine if there are any available records for the Veteran.  Apparently, the RO simply determined that service treatment records were unavailable merely because it received no response from the Alabama National Guard.  Additional requests for the Veteran's service treatment records must be made until all avenues are exhausted and responses as to the availability of such records are received.  

Presently, the claim file includes two VA hearing examinations in which the examiners, in part, make their conclusions based on the lack of a significant threshold shift in the Veteran's hearing during his periods of service.  If any additional records pertinent to the Veteran's right ear hearing loss claim are received, a new VA audiology opinion must be rendered that includes discussion of such records.  

Turning to the Veteran's lumbar spine and neck disabilities, the Veteran asserts that he has such disabilities due to a car accident which occurred in the summer of 1970.  The Veteran asserts that he received treatment at the Lyster Army Health Clinic in Fort Rucker.  The available service treatment records do not indicate that the Veteran was in a car accident, however the claims file includes a December 2013 buddy statement which indicates that he was familiar with the accident and a January 2011 statement from the Veteran's private physician, Dr. P.Y. in which he states that it is at least as likely as not that a neck and spine disability are related to the car accident described above.  Regrettably, Dr. P.Y. relies entirely on the Veteran's reports that such an accident occurred and it does not appear that he had access to the Veteran's service treatment records. 

Thus, while the evidence described above is insufficient to establish service connection alone, as the evidence of record indicates that there may be a link between the Veteran's service and any neck and spine disabilities, a VA examination is necessary.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and/or records custodian(s), to obtain all available service treatment records, to include all records pertinent to the Veteran's service in the National Guard.  This would include a request to the Phoenix RO to determine if there are any of the Veteran's STRs at that location given the February 21, 2013 response from the RMC that is noted in the July 22, 2013 "Formal Finding on the Unavailability of Service Treatment Records" as well as continuing to contact the National Guard until a response is received.

2.  Thereafter, if additional records pertinent to the Veteran's claim for service connection for right ear hearing loss are obtained, the Veteran's claims file should be provided to a VA examiner (a new VA examination should be scheduled only if deemed necessary).

Following a review of the claims file (and physical examination if necessary) the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that right ear hearing loss was incurred in or is otherwise the result of the Veteran's active service.  

3.  The Veteran should also be afforded an examination to determine the nature and etiology of his current neck and spine disabilities.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current neck and/or lumbar spine disability was incurred in or is otherwise the result of the Veteran's active service, to include the motor vehicle accident described by the Veteran.  In providing this opinion, the examiner must comment on the January 2011 opinion from a private physician. 

A complete rationale for any opinion expressed must be provided.

4.  Then, readjudicate the issues on appeal.  If any of the benefits sought are denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




